Case 2:20-cv-00004-JRG Document 198-6 Filed 03/10/21 Page 1 of 15 PageID #: 5564




                        EXHIBIT F
Case 2:20-cv-00004-JRG Document 198-6 Filed 03/10/21 Page 2 of 15 PageID #: 5565




                                              Exhibit F
        Pursuant to Federal Rule of Civil Procedure 26(a)(3)(A) and the Amend Docket Control Order

 (Dkt. 184), Defendants AT&T Mobility LLC, Sprint/United Management Company, T-Mobile

 USA, Inc., and Cellco Partnership d/b/a Verizon Wireless (“Defendants”) and Intervenors HTC

 Corporation and HTC America, Inc. (“Intervenors”) hereby serve the following objections to

 Plaintiff’s deposition designations along with counter deposition designations.

        Defendants and Intervenors serve these objections and counter deposition designations

 subject to and without waiver of their motions in limine, motions to exclude certain evidence, Daubert

 motions, and challenges to experts. Defendants and Intervenors reserve the right to modify, amend,

 or supplement these objections and counter deposition designations in response to rulings by the Court

 (including on any motions). Defendants and Intervenors also reserve the right to present deposition

 testimony from any witness designated by Plaintiff for purposes of impeachment or during the

 examination of its expert witnesses.




                                            -1-
                 Case 2:20-cv-00004-JRG Document 198-6 Filed 03/10/21 Page 3 of 15 PageID #: 5566




Deposition of Christopher Emmons – September 24, 2020
                                                                              Plaintiff’s Objections
                                                                                   to Defs’ and
   Plaintiff’s Initial    Defs’ and Intervenors’     Defs’ and Intervenors’
                                                                                  Intervenors’         Court Ruling
     Designations               Objections           Counter Designations
                                                                               Objections Counter
                                                                                  Designations
                          401/402, 403 – Cited       7:9-7:11
        6:6-25            range of transcript does
                          not contain testimony
                          7:1-7:6 – 401/402, 403     7:16-8:4
                          – Cited range of
                          transcript does not
        7:1-10
                          contain testimony

                          7:7-8 – 401/402, 403
           14                                        11:19-12:4
                          29:4-12 – Objectionable    12:20-16:3
           29             as compound, vague,
                          and ambiguous
                          34:2-6 – Objectionable     28:24-25
                          as compound, vague,
                          and ambiguous
           34
                          34:11-24 –
                          Objectionable as vague
                          and ambiguous
                          46:1-10 - 401/402, 403
                          – Cited range of
         46-56            transcript does not
                          contain testimony




                                                         -2-
Case 2:20-cv-00004-JRG Document 198-6 Filed 03/10/21 Page 4 of 15 PageID #: 5567




         46:11-22 –
         Objectionable as
         compound, vague, and
         ambiguous

         46:23-47:10 –
         Objectionable as
         compound, vague, and
         ambiguous

         47:11-48:11 – 401/402,
         403

         48:11-49:8 – 401/402,
         403 – Objectionable as
         vague and ambiguous

         49:23-50:8 – 401/402,
         403 – Objectionable as
         vague and ambiguous

         50:9-53:7 - 401/402,
         403 – Cited range of
         transcript contains
         attorney colloquy, not
         testimony

         53:19-56:25 – 401/402,
         403




                                  -3-
                 Case 2:20-cv-00004-JRG Document 198-6 Filed 03/10/21 Page 5 of 15 PageID #: 5568




Deposition of Larissa Evans – September 17, 2020
                                                                             Plaintiff’s Objections
                                                                                  to Defs’ and
   Plaintiff’s Initial    Defs’ and Intervenors’    Defs’ and Intervenors’
                                                                                 Intervenors’         Court Ruling
     Designations               Objections          Counter Designations
                                                                              Objections Counter
                                                                                 Designations
         6:8-10                                     21:1-7
        15:2-13                                     24:15-24:25
                          19:9-17 - Objectionable   26:1-2
                          as compound, vague,
        19:9-25           and ambiguous

                          19:9-25 – 401/402, 403
           20             20 – 401/402, 403         30:11-13
           25                                       45:14-17
                          28:13 – Objectionable
                          as compound
        28:8-25
                          28:17-25 – 401/402, 403
                          29:6-9 – 401/402, 403
           29
                          29:23-25 – 401/402, 403
                          49:21-24 –
                          Objectionable as
                          compound, vague, and
                          ambiguous

         49-52            50:12-17 –
                          Objectionable as vague
                          and ambiguous

                          50:18-51:8 –
                          Objectionable as


                                                        -4-
      Case 2:20-cv-00004-JRG Document 198-6 Filed 03/10/21 Page 6 of 15 PageID #: 5569




               compound, vague, and
               ambiguous

               51:9-14 – Objectionable
               as vague and ambiguous

               51:15-23 –
               Objectionable as
               compound, vague, and
               ambiguous

               51:24-52:4 –
               Objectionable as
               compound, vague, and
               ambiguous

               52:8-14 – Objectionable
               as compound, vague,
               and ambiguous
53:3-12        53:12 – 401/402, 403
               54:7-13 – Objectionable
54:7-13
               as vague and ambiguous




                                         -5-
                Case 2:20-cv-00004-JRG Document 198-6 Filed 03/10/21 Page 7 of 15 PageID #: 5570




Deposition of David Jones – September 23, 2020
                                                                              Plaintiff’s Objections
                                                                                   to Defs’ and
   Plaintiff’s Initial   Defs’ and Intervenors’      Defs’ and Intervenors’
                                                                                  Intervenors’         Court Ruling
     Designations              Objections            Counter Designations
                                                                               Objections Counter
                                                                                  Designations
                         8:1-6 - 401/402, 403 –      42:7-11
                         Cited range of transcript
                         does not contain
                         testimony

                         8:11-13 – 401/402, 403

                         8:14-10:20 – 401/402,
                         403
         7-11
                         10:21-11:10 – 401/402,
                         403

                         11:11-23 -
                         Objectionable as
                         compound, vague, and
                         ambiguous

                         11:24-25 – 401/402, 403
        12:1-9           12:1-9 – 401/402, 403   42:21-25
                         13:1-2 – Objectionable  65:21-66:7
                         as vague and ambiguous
           13
                         13:8-12 – Objectionable
                         as vague and ambiguous




                                                         -6-
        Case 2:20-cv-00004-JRG Document 198-6 Filed 03/10/21 Page 8 of 15 PageID #: 5571




                 13:19-25 – 401/402, 403
                 44:16-24 –              95:3-96:25
                 Objectionable as vague
                 and ambiguous

                 45:6-12 - Objectionable
                 as compound, vague,
43-45            and ambiguous

                 45:13-24 –
                 Objectionable as vague
                 and ambiguous

                 45:25 – 401/402, 403
                 75:1-2 – 401/402, 403     98:2-102:23

                 76:3-15 – Objectionable
                 as compound, vague,
                 and ambiguous
75-77
                 76:21-25 –
                 Objectionable as
                 compound, vague, and
                 ambiguous
                                           127:14-130:23
                                           12:17-19
                                           47:5-49:1
                                           65:21-66:25




                                               -7-
                 Case 2:20-cv-00004-JRG Document 198-6 Filed 03/10/21 Page 9 of 15 PageID #: 5572




Deposition of Valerie Makan – September 24, 2020
                                                                             Plaintiff’s Objections
                                                                                  to Defs’ and
   Plaintiff’s Initial    Defs’ and Intervenors’    Defs’ and Intervenors’
                                                                                 Intervenors’         Court Ruling
     Designations               Objections          Counter Designations
                                                                              Objections Counter
                                                                                 Designations
                          6:1-10 – 401/402, 403     8:1-3
          6-7
                          7:15-23 – 401/402, 403
                          27:6-20 – 401/402, 403    26:3-6

                          28:8-17 - Objectionable
                          as compound, vague,
                          and ambiguous

                          29:6-13 – 401/402, 403
                          – Questioning attorney
                          struck question

                          29:14-16 –
                          Objectionable as vague
         27-77
                          and ambiguous

                          29:22-24 –
                          Objectionable as vague
                          and ambiguous

                          30:5-24 – Objectionable
                          as compound, vague,
                          and ambiguous

                          30:25-31:22 – 401/402,
                          403



                                                        -8-
Case 2:20-cv-00004-JRG Document 198-6 Filed 03/10/21 Page 10 of 15 PageID #: 5573




         32:25-33:14 –
         Objectionable as vague,
         ambiguous, and
         compound

         33:15-34:24 –
         Objectionable as
         compound, vague, and
         ambiguous

         34:25-35:18 –
         Objectionable as vague
         and ambiguous

         36:21-37:6 –
         Objectionable as
         compound, vague, and
         ambiguous

         37:7-21 – 401/402, 403

         37:22 – 39:1 –
         Objectionable as
         compound, vague, and
         ambiguous

         39:2-42:5 – 401/402,
         403

         42:6-43:11 –
         Objectionable as




                                   -9-
Case 2:20-cv-00004-JRG Document 198-6 Filed 03/10/21 Page 11 of 15 PageID #: 5574




         compound, vague, and
         ambiguous

         45:12-46:2 –
         Objectionable as vague
         and ambiguous

         46:20-47:16 – 401/402,
         403

         47:17-48:3 –
         Objectionable as
         compound, vague, and
         ambiguous

         48:4-49:13 –
         Objectionable as
         compound, vague, and
         ambiguous

         50:16-51:2 –
         Objectionable as vague
         and ambiguous

         51:13-52:11 –
         Objectionable as vague
         and ambiguous

         52:12-19 – 401/402, 403

         52:20-53:7 –
         Objectionable as




                                   -10-
Case 2:20-cv-00004-JRG Document 198-6 Filed 03/10/21 Page 12 of 15 PageID #: 5575




         compound, vague, and
         ambiguous

         53:8-54:3 –
         Objectionable as vague
         and ambiguous

         54:4-55:23 – 401/402,
         403

         55:24-56:15 –
         Objectionable as
         compound, vague, and
         ambiguous

         56:22-57:21 – 401/402,
         403 – Objectionable as
         compound, vague, and
         ambiguous

         58:18-59:3 – 401/402,
         403

         59:4-25 – Objectionable
         as compound, vague,
         and ambiguous

         62:7-20 – Objectionable
         as compound, vague,
         and ambiguous




                                   -11-
Case 2:20-cv-00004-JRG Document 198-6 Filed 03/10/21 Page 13 of 15 PageID #: 5576




         63:6-22 – Objectionable
         as compound, vague,
         and ambiguous

         63:23-64:8 –
         Objectionable as vague
         and ambiguous

         65:4-9 – Objectionable
         as vague and ambiguous

         65:24-66:25 – 401/402,
         403

         68:9-69:7 –
         Objectionable as
         compound, vague, and
         ambiguous

         69:18-21 – 401/402, 403

         70:4-19 – Objectionable
         as vague and ambiguous

         70:20-71:1 –
         Objectionable as
         compound, vague, and
         ambiguous

         71:6-72:5 – 401/402,
         403




                                   -12-
Case 2:20-cv-00004-JRG Document 198-6 Filed 03/10/21 Page 14 of 15 PageID #: 5577




         72:25-73:22 – 401/402,
         403 – Objectionable as
         compound, vague, and
         ambiguous

         73:23-74:15 –
         Objectionable as
         compound, asked and
         answered, vague, and
         ambiguous

         73:19-75:18 – 401/402,
         403

         75:19-76:24 – 401/402,
         403 – Objectionable as
         compound, asked and
         answered, vague, and
         ambiguous

         76:25-77:14 – 401/402,
         403 – Objectionable as
         compound, asked and
         answered, vague, and
         ambiguous

         77:15-25 - 401/402, 403
         – Objectionable as
         compound, asked and
         answered, vague, and
         ambiguous
                                   26:16-21
                                   26:22-5


                                      -13-
Case 2:20-cv-00004-JRG Document 198-6 Filed 03/10/21 Page 15 of 15 PageID #: 5578




                              7:24-8:7
                              26:3-6




                                  -14-
